DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 05/21/2021, Applicant, on 08/19/2021.
Status of Claims
Claims 1, 9, and 13 are currently amended. 
Claims 2-6, 8, 10, and 14 were previously presented. 
Claims 7, 11-12, and 15-16 were previously canceled. 
Claims 17 and 19 new. 
Claims 1-6, 8-10, 13-14, and 17-19 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
1) Regarding applicant’s arguments on pages 7-8 “Applicant respectfully does not acquiesce to those characterizations. Nonetheless, claim 1, and similarly the other independent claims, are amended to include features with respect to a user interface and a display, and in view of the arguments presented in the Amendment of March 23, 2021, it is further respectfully submitted that such features, now with such user interface and display, cannot be practically implemented in the human mind or with pen and paper. 
Further, reliance on an alleged lack of "transformation of digital images" is improper as nothing in the USPTO guidance indicates that specific features from the example claims must be maintained in various claims, in contrast to the claimed features, and as such, Applicant instead maintains that the example 39 supports patent eligibility for at least the previously presented reasons.”
The examiner respectfully disagrees.
The Examiner does not believe that the claimed elements “receiving, from a user interface, a condition indicating a route”, “outputting to a display”, and “a specific range displayed on the display” makes the claim eligible under 101 because “receiving” is an insignificant extra solution activity to the judicial exception and outputting to a display is just displaying information. The above elements are generic computer elements and cannot integrate the claims into a practical application nor can they be considered significantly more than the abstract idea.
2) Regarding applicant’s arguments on page 8 “the Examiner acknowledges that Applicant's Specification describes technical improvements but nonetheless argues that the claimed features "do not reflect this kind of improvements." Similar points are raised at the paragraphs bridging pages 7 and 8 of the Office Action. Applicant respectfully disagrees as the standard set forth by the USPTO and as noted in the previous amendment is that the claims would have been understood by one of ordinary skill in the art as offering the possibility for such technical improvement regardless of whether the technical improvement is explicitly recited, in contrast to the current rejection's alleged requirement which seems beyond the USPTO guidance previously cited. Nonetheless, claim 1, and similarly the other independent claims, further recites inter alia "correcting at least one of the plurality of positions, received from the user interface, so as to expand a position thereof to a specific range displayed on the display" which does represent such technical improvement.”
The examiner respectfully disagrees.
The Examiner asserts that the claimed language should explicitly reflect the technical improvement. For example, the framework, Step 2A prong two, evaluates the additional elements in the claims that would integrate the claims into a practical application. How can Step 2A prong two for example be performed without elements in the claims that indicate technical improvements that would integrate the claims into a practical application?  
3) Regarding applicant’s arguments on page 9 “However, the Examiner fails to materially respond to the thrust of the previously- presented arguments. Namely, that it is the combination of claim features overall which make such "[a] flow-line output device comprising: a memory; and at least one processor coupled to the memory" more than well-understood, routine, and conventional. For example, if such specifically configured processor were well-
For these reasons, Applicant respectfully maintains that the claims should be found patent eligible under 35 USC 101”
The examiner respectfully disagrees.
The Examiner asserts that the claimed hardware as in paragraph 106 “Fig. 14 is a block diagram illustrating one example of a hardware configuration of a computer device 1400 that achieves the device according to the present disclosure. The computer device 1400 is configured in such a way as to include a central processing unit (CPU) 1401, a read only memory (ROM) 1402, a random access memory (RAM) 1403, a storage device 1404, a drive device 1405, a communication interface 1406, and an input-output interface 1407” are generic computer elements. The claimed computer elements are present in almost every invention.
As a conclusion, the present claims are not integrated into a practical application under Step 2A Prong Two and the additional elements do not amount to significantly more than the abstract idea under Step 2B.
As a result, the Examiner maintains the rejections of the pending claims under 35 USC § 101.
Response to Arguments - 35 USC § 102/103
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on page 17 “Applicant respectfully submits that Naoki in view of Eppley fail to disclose or reasonably suggest each and every element of claim 1, which recites: 
... correcting the received condition, based on arrangement information 
indicating an arrangement of a component in a space in which the plurality of 
targets move; and 
correcting at least one of the plurality of positions, received from the user 
interface, so as to expand a position thereof to a specific range displayed on the 
display.”
The examiner respectfully disagrees.
In paragraph 0006 of Eppley, “[0006] Correction of coordinates returned by a location service may be possible through application of linear functions. See, for example, FIG. 4, which shows a Reference Map 400 of a retail location and FIG. 5, which shows the Reference Map 400 and the walking path 505 of a mobile device. The walking path 505 is inaccurate relative to the Reference Map 400, showing that the end user walked through aisles. The walking path 505 also shows endemic inaccuracies, such as that the path, particularly along the right side, is not continuous (as the walking path of a person would be) but shows "breaks", as though the end user jumped. FIG. 6 shows Reference Map 400 and the walking path, though now the walking path has been corrected to walking path 605 by shifting walking path 505 up and to the left, which are linear functions”. Eppley is correcting a path based on store layout information. For example, the walking path 505 shows endemic inaccuracies, such as that the path, particularly 
Applicant’s arguments under 103 are not persuasive. In conclusion, the Examiner maintains the rejections of the pending claims under 35 USC § 103 in the present office action.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-6, 8-10, 13-14, and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-6, 8-10, and 13-14 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
Claims 1-6, 8-10, 13-14, and 17-19 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of outputting a flow line or a trajectory of a person’s behavior in a store based on search conditions. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. 
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite a Mental Process because an ordinary person can reasonably keep track and save customers’ trajectories in a store, can set a condition (trajectory) such as magazines, bread, then beverages, and output flow lines or trajectories according the preset condition. 
As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 9 and 13 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 9 and 13 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-6, 8, 10, 14, and 17-19 recite a Mental Process because the claimed elements describe outputting flow lines indicating a target moving according to conditions. As a result, claims 9 and 13 and claims 2-6, 8, 10, 14, and 17-19 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “A flow-line output device comprising: a memory; and at least one processor coupled to the memory, the processor performing operations”, “a user interface”, “a display”, and 
As noted above, claims 9 and 13 recite substantially similar limitations to those recited with respect to claim 1. Although claim 13 further recites  “A non-temporary computer-readable recording medium embodying a program”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 9 and 13 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-6, 8, 10, 14, and 17-19  do not include additional elements beyond those recited by independent claims 1, 9, and 13. As a result, claims 2-6, 8, 10, 14, and 17-19 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “A flow-line output device comprising: a memory; and at least one processor coupled to the memory, the processor performing operations”, “a user interface”, “a display”, and “displayed on a display”. These additional  elements do not amount to significantly more than the abstract idea because the elements are well-understood, routine, and conventional computer 
As noted above, claims 9 and 13 recite substantially similar limitations to those recited with respect to claim 1. Although claim 13 further recites “A non-temporary computer-readable recording medium embodying a program”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 9 and 13 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-6, 8, 10, 14, and 17-19 do not include additional elements beyond those recited by independent claims 1, 9, and 13 As a result, claims 2-6, 8, 10, 14, and 17-19 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-6, 8-10, 13-14, and 17-19 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 4-6, 8-9, 13, and 17-19 are rejected under 35 U.S.C. 103 as being un-patentable over Sekine Naoki (JP2010002997) hereinafter Naoki in view of Eppley et al. (US 20160203199 A1).

Regarding claim 1, Naoki teaches A flow-line output device comprising: [Naoki, Claim 2, Naoki teaches “The personal behavior analysis apparatus according to claim 1, further comprising a flow-line display for displaying a flow-line according to the flow-line data stored in the subpopulation storage section” wherein a flow-line display for displaying a flow-line is equivalent to a flow-line  output device] a memory; and at least one processor coupled to the memory, the processor performing operations, the operations comprising: [Naoki, para. 0003 Naoki teaches “Equipped with a flow line conversion processing unit that creates flow line data linked with time information and a flow line database that records the flow line data created by
receiving, from a user interface, a condition indicating a route or a 5plurality of positions; [Naoki, para. 0070 Naoki teaches “the operator puts the mouse pointer on the flow line data to be analyzed (flow line ID, store entry time, store exit time, staying time, gender, group customer identification, etc.) and clicks. Then, the control unit 17 recognizes that the flow line data is selected” wherein the control unit 17 receives from a user (mouse indicates user interface) a flow line to be searched ] outputting, to a display,  information indicating a flow line according to the received condition among flow lines of a plurality of targets; [Naoki, para. 0073 Naoki teaches “When the flow line display button 92 is input, the control unit 17 searches the check box 91 added to the flow line ID of the flow line list as ST25, and determines whether or not there is a check. When at least one check box is checked, the control unit 17 causes the display unit 12 to display the flow line specified by the checked flow line ID as ST26” emphasis added, outputting a flow line based on input (received condition)] 
Naoki does not specifically teach, however, Eppley teaches correcting the received condition, based on arrangement information indicating an arrangement of a component in a space in which the plurality of targets move; and Correcting at least one of the plurality of positions, received from the user interface, so as to expand a position thereof to a specific range displayed on the display [Eppley, para. 0006 Eppley teaches “See, for example, FIG. 4, which shows a Reference Map 400 of a retail location and FIG. 5, which shows the Reference Map 400 and the walking path 505 of a mobile device. The walking path 505 is inaccurate relative to the Reference Map 400, showing that the end user walked through aisles. The walking path 505 also shows endemic inaccuracies, such as that the path, particularly along the right side, is not continuous (as the walking path of a person would be) but shows "breaks", as though the end 
Naoki teaches personal behavior analysis apparatus for analyzing the behavior of a customer entered a store such as a convenience store or supermarket and Eppley teaches method and system for converting location coordinates in one coordinate system into coordinates in a second or nth coordinate system. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Naoki to incorporate the teaching of Eppley by correcting the condition received based on arrangement information indicating an arrangement of a component in a space.  The motivation to combine Naoki with Eppley has the advantage of correcting a walking path using linear functions by overlaying maps as in figure 8 when there are discrepancies between maps [Eppley, para. 0006-0007]
Regarding claim 4, Naoki in view of Eppley teaches all of the limitations of claim 1 (as above). Further, Naoki teaches wherein the operations further comprises outputting the information indicating the flow line and additional information associated with the information [Naoki, para. 0049 Naoki teaches “The flow line data includes a flow line ID, a store entry 
Regarding claim 5, Naoki in view of Eppley teaches all of the limitations of claim 1 (as above). Further, Naoki teaches wherein a method of designating the condition can be selectable by a user [Naoki, para. 0052 Naoki teaches “When the user selects a desired search item from these search item groups, the search item is accepted as being input” selecting a search item (condition) by a user].  
Regarding claim 6, Naoki in view of Eppley teaches all of the limitations of claim 1 (as above). Further, Naoki teaches wherein the condition is changeable after the information is output, [Naoki, para. 0055 Naoki teaches “In the additional condition input field 723, a group of additional condition items (or more, less than, equal, etc.) corresponding to the search value input in the search value input field 722 is displayed in a pull-down manner. When the user selects a desired additional condition item from these additional condition items, the additional condition item is accepted as being input” additional condition and search value input are equivalent to changing condition] wherein the operations further comprises outputting information indicating a flow line according to the changed condition [Naoki, para. 0058 Naoki teaches “When it is detected that the search start button 728 is pressed via the input unit 11, the control unit 17 searches the population data file 41 based on the condition data input as ST6. Then, every time the flow line data that matches the input condition is acquired as ST7” displaying a flow line according to condition].  
Regarding claim 8, Naoki in view of Eppley teaches all of the limitations of claim 1 (as above). Further, Naoki teaches wherein the operations further comprises outputting the information by using the arrangement information [Naoki, para. 0073 Naoki teaches “the flow 
Regarding claim 9, Naoki teaches A flow-line output method comprising:  [Naoki, para. 0020 Naoki teaches “Each camera 31 is a wide-angle lens camera such as a camera using a fisheye lens or a camera with an omnidirectional mirror. These cameras 31 are used to track the trajectory of a customer moving in the sales floor area by the visual volume crossing method, that is, the flow line of a person” a flow line output method] 25receiving, from a user interface, a condition indicating a route or a plurality of positions; [Naoki, para. 0070 Naoki teaches “, the operator puts the mouse pointer on the flow line data to be analyzed (flow line ID, store entry time, store exit time, staying time, gender, group customer identification, etc.) and clicks. Then, the control unit 17 recognizes that the flow line data is selected” wherein the control unit 17 receives from a user (mouse indicates user interface) a flow line to be searched ] outputting, to a display,  information indicating a flow line according to the 44 received condition among flow lines of a plurality of targets [Naoki, para. 0073 Naoki teaches “When the flow line display button 92 is input, the control unit 17 searches the check box 91 added to the flow line ID of the flow line list as ST25, and determines whether or not there is a check. When at least one check box is checked, the control unit 17 causes the display unit 12 to display the flow line specified by the checked flow line ID as ST26” emphasis added, outputting a flow line based on input (received condition)]
correcting the condition received, based on arrangement information indicating an arrangement of a component in a space in which the plurality of targets move; and Correcting at least one of the plurality of positions, received from the user interface, so as to expand a position thereof to a specific range displayed on the display [Eppley, para. 0006 Eppley teaches “See, for example, FIG. 4, which shows a Reference Map 400 of a retail location and FIG. 5, which shows the Reference Map 400 and the walking path 505 of a mobile device. The walking path 505 is inaccurate relative to the Reference Map 400, showing that the end user walked through aisles. The walking path 505 also shows endemic inaccuracies, such as that the path, particularly along the right side, is not continuous (as the walking path of a person would be) but shows "breaks", as though the end user jumped. FIG. 6 shows Reference Map 400 and the walking path, though now the walking path has been corrected to walking path 605 by shifting walking path 505 up and to the left” wherein correcting a path based on arrangements (aisles), and wherein “the path, particularly along the right side, is not continuous (as the walking path of a person would be) but shows "breaks", as though the end user jumped. FIG. 6 shows Reference Map 400 and the walking path, though now the walking path has been corrected to walking path 605 by shifting walking path 505” is equivalent to correcting at least one of the plurality of positions so as to expand a position thereof to a specific range]
Naoki teaches personal behavior analysis apparatus for analyzing the behavior of a customer entered a store such as a convenience store or supermarket and Eppley teaches method and system for converting location coordinates in one coordinate system into coordinates in a second or nth coordinate system. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the 
Regarding claim 13, Naoki teaches A non-temporary computer-readable recording medium embodying a program, the program causing a computer to perform a method, the method comprising: [Naoki, para. 0029 Naoki teaches “The file storage unit 16 is composed of a recording medium such as a hard disk or a magneto-optical disk” where the human behavior analysis device 1 is equivalent to the output device] receiving, from a user interface, a condition indicating a route or a plurality of positions; [Naoki, para. 0070 Naoki teaches “, the operator puts the mouse pointer on the flow line data to be analyzed (flow line ID, store entry time, store exit time, staying time, gender, group customer identification, etc.) and clicks. Then, the control unit 17 recognizes that the flow line data is selected” wherein the control unit 17 receives from a user (mouse indicates user interface) a flow line to be searched ] outputting, to a display, information indicating a flow line according to the received condition among flow lines of a plurality of targets [Naoki, para. 0073 Naoki teaches “When the flow line display button 92 is input, the control unit 17 searches the check box 91 added to the flow line ID of the flow line list as ST25, and determines whether or not there is a check. When at least one check box is checked, the control unit 17 causes the display unit 12 to display the flow line specified by the checked flow line ID as ST26” emphasis added, outputting a flow line based on input (received condition)]
and correcting the condition received, based on arrangement information indicating an arrangement of a component in a space in which the plurality of targets move and Correcting at least one of the plurality of positions, received from the user interface, so as to expand a position thereof to a specific range displayed on the display [Eppley, para. 0006 Eppley teaches “See, for example, FIG. 4, which shows a Reference Map 400 of a retail location and FIG. 5, which shows the Reference Map 400 and the walking path 505 of a mobile device. The walking path 505 is inaccurate relative to the Reference Map 400, showing that the end user walked through aisles. The walking path 505 also shows endemic inaccuracies, such as that the path, particularly along the right side, is not continuous (as the walking path of a person would be) but shows "breaks", as though the end user jumped. FIG. 6 shows Reference Map 400 and the walking path, though now the walking path has been corrected to walking path 605 by shifting walking path 505 up and to the left” wherein correcting a path based on arrangements (aisles), and wherein “the path, particularly along the right side, is not continuous (as the walking path of a person would be) but shows "breaks", as though the end user jumped. FIG. 6 shows Reference Map 400 and the walking path, though now the walking path has been corrected to walking path 605 by shifting walking path 505” is equivalent to correcting at least one of the plurality of positions so as to expand a position thereof to a specific range]
Naoki teaches personal behavior analysis apparatus for analyzing the behavior of a customer entered a store such as a convenience store or supermarket and Eppley teaches method and system for converting location coordinates in one coordinate system into coordinates in a second or nth coordinate system. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the 
Regarding claim 17, Naoki in view of Eppley teaches all of the limitations of claim 1 (as above). Further, Naoki teaches wherein the specific range is a range in a vicinity of a product shelf  [Eppley, para. 0006 Eppley teaches “The walking path 505 is inaccurate relative to the Reference Map 400, showing that the end user walked through aisles. The walking path 505 also shows endemic inaccuracies, such as that the path, particularly along the right side, is not continuous (as the walking path of a person would be) but shows "breaks", as though the end user jumped. FIG. 6 shows Reference Map 400 and the walking path, though now the walking path has been corrected to walking path 605 by shifting walking path 505 up and to the left” wherein expanding the positions or path around the aisle to correct the path wherein the corrected path is in the vicinity of a shelf]
Regarding claim 18, the claim recites analogous limitations to claim 17 above, and is therefore rejected on the same premise. Claim 17 is a device claim while claim 18 is a method claim which is anticipated by Naoki para. 0020.
Regarding claim 19, the claim recites analogous limitations to claim 17 above, and is therefore rejected on the same premise. Claim 17 is a device claim while claim 19 is a computer-readable medium claim which is anticipated by Naoki para. 0029.
Claims 2-3, 10 and 14 are rejected under 35 U.S.C. 103 as being un-patentable over Naoki in view of Eppley and in further view of Ogawa Yoshio (JP2006309280) hereinafter Yoshio.
10 	Regarding claim 2, Naoki in view of Eppley teaches all of the limitations of claim 1 (as above). Naoki in view of Eppley does not specifically teach, however, Yoshio teaches wherein the condition indicates the route and a direction of the route, [Yoshio, para. 0033 Yoshio teaches “The step 909 is a processing for detecting suspicious behavior on the basis of the conditions designated in advance, such as a case where the cart stays at a certain position for a certain time or longer, or a case where the cart is brought out of the store from the entrance / exit or the emergency exit without passing through the cash register” preset condition indicates a route and direction of a route] and wherein the operations further comprises outputting the information indicating one or a plurality of flow lines of the targets moving on the route or a vicinity of the route in a direction indicated by the condition [Yoshio, para. 0016 and 0033 Yoshio teaches “The analysis system client PC 110 is a PC to be used for visually displaying the customer purchase behavior analysis result obtained by the analyzing server 107” Yoshio teaches preset condition
indicates a route and direction of a route and teaches displaying customer purchase behavior analysis results. Also, “detecting suspicious behavior on the basis of the conditions designated in advance, such as a case where the cart stays at a certain position for a certain time or longer, or a case where the cart is brought out of the store from the entrance / exit or the emergency exit without passing through the cash register” in paragraph 0033 indicates a target moving on a route and direction indicated by the condition] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Naoki in view of Eppley to incorporate the 
Regarding claim 3, Naoki in view of Eppley teaches all of the limitations of claim 1 (as above). Naoki in view of Eppley does not specifically teach, however, Yoshio teaches wherein the condition indicates the plurality of positions and an order of designation of the plurality of positions, [Yoshio, para. 0033 Yoshio teaches “The step 909 is a processing for detecting suspicious behavior on the basis of the conditions designated in advance, such as a case where the cart stays at a certain position for a certain time or longer, or a case where the cart is brought out of the store from the entrance / exit or the emergency exit without passing through the cash register” emphasis added, preset condition indicates positions] and wherein the operations further comprises outputting the information indicating one or a 20plurality of flow lines of the targets moving to the plurality of positions or in a vicinity of the plurality of positions in the order indicated by the condition [Yoshio, para. 0016 and 0033 Yoshio teaches “The analysis system client PC 110 is a PC to be used for visually displaying the customer purchase behavior analysis result obtained by the analyzing server 107” Yoshio teaches preset condition indicates positions and teaches displaying customer purchase behavior analysis results. Also, “detecting suspicious behavior on the basis of the conditions designated in advance, such as a case where the cart stays at a certain position for a certain time or longer, or a case where the cart is brought out of the store from the entrance / exit or the emergency exit without passing through the cash

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Naoki in view of Eppley to incorporate the teaching of Yoshio by applying the condition disclosed by Yoshio of going outside from an exit/entrance or emergency exit without passing through a cash register as the condition data for searching the flow line data that can be inputted in Naoki.  The motivation to combine Naoki in view of Eppley with Yoshio has the advantage of involving the analysis as a whole of a group of customers satisfying a certain condition, such as the taste of men in their thirties. [Yoshio, para. 0008].  
Regarding claim 10, the claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise. Claim 2 is a device claim while claim 10 is a method claim which is anticipated by Naoki para. 0020.
Regarding claim 14, the claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise. Claim 2 is a device claim while claim 14 is a computer-readable medium claim which is anticipated by Naoki para. 0029.
Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. Ikumi et al. (US 20090257624 A1). Ikumi discloses a control section edits a complete flow line as an entire trajectory in a sales area for each customer, based on data for a flow line generated from a camera image obtained by shooting the sales area. The complete flow 
Applicant's amendments and arguments dated 08/19/2021 necessitated the reformulation of the 35 USC § 101 rejection presented in this Office action and the rejection of the pending claims under 35 USC § 103.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/AAE/

/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623